Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 1 of 41




          EXHIBIT A
                              Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 2 of 41
                     
                          
                                                                                                                                            
                                                                     , ("1,                                                     
                               Allegheny                   

                                
                              
                                                                                                            
                 ,*-)&+1             /&1,#2**,+0                         "1&1&,+
               /+0#"/#/,*+,1%"/2/&0!& 1&,+                               " )/1&,+,#(&+$
        
        
           
                                                                                       ,))/*,2+1".2"01"!                  4&1%&+/&1/1&,+)&*&10
                                                                   %" (,+"                         ,210&!"/&1/1&,+)&*&10
        
        
    
                  *",#)&+1&##--"))+17011,/+"6Kevin Tucker, East End Trial Group LLC, ktucker@eastendtrialgroup.com
                                    !& +$)*#$(($&#+&"%&'#(&$                     ( #(
                                                                                                                                                               



                                        
                                                         
                                            
                                                                   
                   +1"+1&,+)                                   26"/)&+1&##                                 !*&+&01/1&3"$"+ &"0
                    )& &,20/,0" 21&,+                         "1 ,))" 1&,+ /"!&1 /!                        ,/!,#00"00*"+1
                   ,1,/"%& )"                                 "1 ,))" 1&,+1%"/                              ,/!,# )" 1&,+0
                   2&0+ "
                    /"*&0"0&&)&16
                                                                                                  
                                                                                                                        "-1,#/+0-,/11&,+
                                                                                                                      1121,/6--")1%"/
           
                                                                                                  




                    /,!2 1&&)&16                                                                
                                                       *-),6*"+1 &0-21"                           
                                                                                                                                                         




                  )+!"/&") "#*1&,+                   &0 /&*&+1&,+                                                                          




                                                               *-),6*"+1 &0-21"1%"/                           ,+&+$ ,/!
                  1%"/
                    Unfair Trade Practices                                                                           1%"/
           
                                                                                                      




                                                                                                      




                                                            1%"/
               
               0"01,0
                 , ,
                  ,5& ,/1 
                  ,5& ,/1*-)+1                                                                           
                  ,5& 01"
                   1%"/
                                                                   '" 1*"+1                                             ,**,+41121,/6/&1/1&,+
                                                                   *&+"+1 ,*&+ ,+!"*+1&,+                           " )/1,/62!$*"+1
                                                                /,2+!"+1                                          +!*20
                                                                  +!),/!"++1 &0-21"                              ,+ ,*"01& ")1&,+0
                                                                  ,/1$$" ,/" ),02/""0&!"+1&                      "01/&+&+$/!"/
                                                      ,/1$$" ,/" ),02/" ,**"/                          2,//+1,
                     "+1)                                       /1&1&,+                                            "-)"3&+
                    "$)                                        2&"1&1)"                                          1%"/
                    "!& )                                      1%"/
                    1%"//,#"00&,+)



                                                                                                                                               
       Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 3 of 41




         IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                            PENNSYLVANIA

DANIEL GARCIA, individually and on         CIVIL DIVISION
behalf of all others similarly situated,
                                           No.
       Plaintiff,
                                           CLASS ACTION
v.
                                           CLASS ACTION COMPLAINT
WALGREEN CO., and WALGREEN
EASTERN CO., INC.,

       Defendants.
                                           Filed on behalf of Plaintiff:
                                           Daniel Garcia

                                           Counsel of record for Plaintiff:

                                           Kevin W. Tucker (He/Him/His)
                                           Pa. No. 312144
                                           EAST END TRIAL GROUP LLC
                                           6901 Lynn Way, Suite 215
                                           Pittsburgh, PA 15208
                                           Tel. (412) 877-5220
                                           ktucker@eastendtrialgroup.com

                                           Other Attorneys On Signature
        Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 4 of 41




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                             PENNSYLVANIA

 DANIEL GARCIA, individually and on               CIVIL DIVISION
 behalf of all others similarly situated,
                                                  No.
        Plaintiff,
                                                  CLASS ACTION
 v.

WALGREEN CO., and WALGREEN
EASTERN CO., INC.,

        Defendants.
                                    NOTICE TO DEFEND

         YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set forth
in the following pages, you must take action within TWENTY (20) days after this Complaint and
Notice are served, by entering a written appearance personally or by attorney and filing in writing
with the court your defenses or objections to the claims set forth against you. You are warned that
if you fail to do so the case may proceed without you and a judgment may be entered against you
by the court without further notice for any money claimed in the Complaint or for any claim or
relief requested by the Plaintiff. You may lose money or property or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                               LAWYER REFERRAL SERVICE
                               Allegheny County Bar Association
                                  11th Floor Koppers Building
                                      436 Seventh Avenue
                                     Pittsburgh, PA 15219
                                         (412) 261-5555
        Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 5 of 41




            IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                               PENNSYLVANIA

 DANIEL GARCIA, individually and on                   CIVIL DIVISION
 behalf of all others similarly situated,
                                                      No.
         Plaintiff,
                                                      CLASS ACTION
 v.

WALGREEN CO., and WALGREEN
EASTERN CO., INC.,

         Defendants.



                                CLASS ACTION COMPLAINT

       Plaintiff Daniel Garcia (“Plaintiff” or “Garcia”), individually and on behalf of all others

similarly situated, brings this action against Defendants Walgreen Co. and Walgreen Eastern Co.,

Inc. (“Defendants” or “Walgreens”), and alleges as follows:

                                  NATURE OF THE ACTION

       1.       This action seeks statutory damages, attorneys’ fees, and costs against Defendants

for violations of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”), 73 Pa. Stat. § 201-1, et seq.

                                 JURISDICTION AND VENUE

       2.       The Court has subject matter jurisdiction under 42 Pa. C.S. § 931.

       3.       The Court has personal jurisdiction over Defendants under 42 Pa. C.S. § 5301.

       4.       Venue is proper under Pa. R. Civ. P. 2179 because Defendants regularly conduct

business in this County, this is the County where the cause of action arose, and/or this is the County

where the transactions or occurrences took place out of which the cause of action arose.




                                                  1
            Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 6 of 41




        5.       Principles of comity and the Tax Injunction Act, U.S.C. § 1341, require the state

courts of the Commonwealth of Pennsylvania to address matters involving state tax laws and

regulations. See Farneth v. Wal-Mart Stores, Inc., No. 13-1062, 2013 WL 6859013 (W.D. Pa. Dec.

30, 2013).

                                             PARTIES

        6.       Garcia is a natural person over the age of eighteen. He resides in Allegheny County,

Pennsylvania.

        7.       Walgreen Co. is an Illinois corporation headquartered in Deerfield, Illinois.

        8.       Walgreen Eastern Co., Inc. is a New York corporation headquartered in Deerfield,

Illinois.

        9.       Defendants operate brick-and-mortar and online retail stores under the brand name

Walgreens.

        10.      Defendants own, operate, or manage at least 200 brick-and-mortar retail locations

in Pennsylvania.

                                   FACTUAL ALLEGATIONS

        11.      Retailers cannot charge or collect sales tax on protective face masks or face

coverings because they are nontaxable.1



1
  Ex. 1, Governor Tom Wolf, Proclamation of Disaster Emergency (Mar. 6, 2020 and extended
on June 3, 2020, Aug. 31, 2020, Nov. 24, 2020, and Feb. 19, 2021). Ex. 2, Pennsylvania Dept. of
Revenue, Masks and Ventilators (Apr. 23, 2020) (“Protective face masks that are sold at retail
are exempt from Pennsylvania sales tax during the emergency disaster declaration issued on
March 6, 2020 by Governor Wolf.”); Ex. 3, Pennsylvania Dept. of Revenue, Masks and
Ventilators (updated Oct. 30, 2020) (“Are masks and ventilators subject to PA sales tax? No,
face masks (cloth and disposable) are exempt from Pennsylvania sales tax.”); and Ex. 4,
Pennsylvania Dept. of Revenue, Sales and Tax Bulletin 2021-01 (Jan. 20, 2021) (“In response to
consumer demand for medical masks outpacing supply and leading consumers to use non-
medical masks and face coverings for medical purposes, namely to prevent and control the

                                                  2
        Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 7 of 41




       12.      At all relevant times, Defendants sold protective face masks and charged tax on

these purchases.

       13.      Defendants knew or should have known that it was impermissible to charge or

collect sales tax on protective face masks.

       14.      Garcia bought a protective face mask from Defendants at a retail store located at

1701 William Flynn Hwy, Glenshaw, PA 15116, on October 22, 2020.

       15.      Defendants advertised the mask Garcia purchased as costing $8.99.

       16.      Yet Defendants charged, and Garcia paid, $9.62 for the mask.

       17.      The extra $0.63 equals 7% of the mask’s advertised price.

       18.      Garcia did not discover the extra $0.63 charge until reviewing his receipt.2

       19.      The receipt identified the extra $0.63 charge as sales tax.

       20.      Defendants operate, control, maintain, and are otherwise responsible for the POS

systems in their brick-and-mortar locations and online stores.

       21.      Defendants’ POS systems regularly charge and collect sales tax on protective face

masks sold at Defendants’ brick-and-mortar locations in Pennsylvania and online to persons in

Pennsylvania.

       22.      By charging and collecting sales tax on protective face masks, Defendants denied

Garcia and the Class the money and the benefit of the use and retention of money they otherwise

would have had, benefited from, or held.

       23.      Garcia and the Class suffered harm as a result of Defendants’ conduct.




spread of COVID-19, the department responded with a statement that any non-medical cloth or
disposable mask purchased for use as a means of protection against the virus was not subject to
sales or use tax.”).
2
  Ex. 5, Walgreens Receipt.
                                                  3
        Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 8 of 41




                              CLASS ACTION ALLEGATIONS

       24.     Garcia brings this action individually and on behalf of all others similarly situated

under Rules 1702, 1708, and 1709 of the Pennsylvania Rules of Civil Procedure.

       25.     Garcia seeks to certify the following Class: “All persons who purchased a

protective face mask or face covering from Defendants at a retail store in Pennsylvania, or from

Defendants over the internet and arranged for delivery of the protective face mask into

Pennsylvania, and who were charged an amount purporting to represent sales tax on that purchase

since March 6, 2020.”

       26.     Garcia reserves the right to expand, narrow, or otherwise modify the Class as the

litigation continues and discovery proceeds.

       27.     Pa. R. Civ. P. 1702(1), 1708(a)(2): The Class is so numerous that joinder of its

Class Members is impracticable. The United States Census Bureau estimates there are 12,801,989

individuals residing in Pennsylvania as of July 1, 2019.3 All of these individuals have been ordered

to wear protective face masks or face coverings to prevent the spread of COVID-19 since at least

April 15, 2020.4 Given Pennsylvania’s population, orders requiring Pennsylvania residents to wear

protective face masks in public, and the size of Defendants’ businesses, which operate brick-and-

mortar retail locations in Pennsylvania and online stores that sell protective face masks or face

coverings into Pennsylvania, there likely are hundreds or thousands of Members of the Class. Since

each of the claims of the Class Members is substantially identical, and the Class Members request




3
        U.S.     Census       Bureau,      QuickFacts        Pennsylvania,       available     at
https://www.census.gov/quickfacts/PA (last accessed Mar. 4, 2021).
4
  Ex. 6, Pennsylvania Dept. of Health, Order of the Secretary of the Pennsylvania Dept. of Health
Directing Public Health Safety Measures for Businesses Permitted to Maintain In-person
Operations, p. 5 (April 15, 2020); Ex. 7, Pennsylvania Dept. of Health, Order of Pennsylvania
Dept. of Health Requiring Universal Face Coverings, Section 2 (July 1, 2020).
                                                 4
        Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 9 of 41




substantially similar relief, centralizing the Class Members’ claims in a single proceeding likely is

the most manageable litigation method available.

       28.     Pa. R. Civ. P. 1702(2), 1708(a)(1): Garcia and each Member of the Class share

numerous common questions of law and fact that will drive the resolution of the litigation and

predominate over any individual issues. For example, there is a single common answer to the

question of whether Defendants violated the UTPCPL by charging Class Members 7% or more

than the advertised price for protective face masks. The answer to this question is the same for

Garcia and each Member of the Class, and Garcia and each Member of the Class require the same

proof to answer this question. This question, and other common questions of law and fact,

predominate over any individual issues.

       29.     Pa. R. Civ. P. 1702(3): Garcia’s claims are typical of the claims of each Member of

the Class because the claims are based on the same legal theories and arise from the same conduct.

       30.     Pa. R. Civ. P. 1702(4), 1709: Garcia is an adequate representative of each Member

of the Class because the interests of Garcia and each Member of the Class align. Garcia will fairly,

adequately, and vigorously represent and protect the interests of each Member of the Class and has

no interest antagonistic to any Member of the Class. Garcia retained counsel who are competent

and experienced in the prosecution of class action litigation generally and UTPCPL litigation

specifically. Garcia has or can acquire adequate financial resources to assure that the interests of

each Member of the Class will not be harmed.

       31.     Pa. R. Civ. P. 1708(a)(3), (6), (7): Given the complexity and nature of the issues

presented and the relief requested, the expense and time necessary to obtain such relief, and the

anticipated recovery and relief that Garcia and each Member of the Class may obtain, the class

action mechanism is by far the preferred and most efficient litigation mechanism to adjudicate the



                                                 5
        Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 10 of 41




claims of Garcia and each Member of the Class. Additionally, requiring Garcia and each Member

of the Class to file individual actions would impose a crushing burden on the court system. Class

treatment presents far fewer management difficulties and provides benefits of a single adjudication

and economies of scale.

       32.      Pa. R. Civ. P. 1708(a)(4): Based on the knowledge of Garcia and undersigned

counsel, there are no similar cases currently pending against Defendants. However, there are

similar actions pending in this court against other parties. See Garcia v. American Eagle Outfitters,

Inc., et al., GD-20-11057.

       33.      Pa. R. Civ. P. 1708(a)(5): This forum is appropriate for this litigation, as Defendants

regularly conduct business in this County and all or part of the claims arose in this County.

                                           COUNT I
             Violation of the Unfair Trade Practices and Consumer Protection Law
                                   73 Pa. Stat. § 201-1, et seq.

       34.      This claim is brought individually and on behalf of the Class.

       35.      Garcia and Defendants are persons, the protective face masks are goods purchased

for personal, family, and/or household use, and Defendants’ conduct described herein is trade or

commerce under the UTPCPL. 73 Pa. Stat. § 201-2(2)-(3), 201-9.2.

       36.      Defendants’ conduct described herein constitutes unfair methods of competition

and unfair or deceptive acts or practices under the UTPCPL because: i) Defendants represented

that goods have characteristics they do not have; ii) Defendants advertised goods with intent not

to sell them as advertised; and iii) Defendants engaged in fraudulent or deceptive conduct which

created a likelihood of confusion or misunderstanding. 73 P.S. § 201-2(4)(v), (ix), (xxi).

       37.      Defendants’ use of unfair methods of competition and unfair or deceptive acts or

practices in the conduct of trade or commerce violates 73 P.S. § 201-3.



                                                  6
        Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 11 of 41




       38.     Garcia and the Class Members lost money or property as a result of Defendants’

violations and therefore are entitled to one hundred dollars ($100) per violation under 73 P.S. 201-

9.2, as well as reasonable costs and attorneys’ fees and such additional relief the Court deems

necessary and proper.

                                  JURY TRIAL DEMANDED

       Garcia requests a jury trial on all claims so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Garcia prays for the following relief:

       a.      An order certifying the proposed Class, appointing Garcia as
               representative of the proposed Class, and appointing undersigned
               counsel as counsel for the proposed Class;

       b.      An order awarding one hundred dollars ($100.00) per violation of
               the UTPCPL, and not a refund of the overcharges that Defendants
               misrepresented as sales tax;

       c.      An order awarding attorneys’ fees and costs; and

       d.      An order awarding all other relief that is just, equitable and
               appropriate.

                                                      Respectfully Submitted,


 Dated: March , 2021                                 /s/ Kevin W. Tucker
                                                      Kevin W. Tucker (He/Him/His)
                                                      Pa. No. 312144
                                                      Kevin J. Abramowicz
                                                      Pa. No. 320659
                                                      EAST END TRIAL GROUP LLC
                                                      6901 Lynn Way, Suite 215
                                                      Pittsburgh, PA 15208
                                                      Tel. (412) 877-5220
                                                      Fax. (412) 626-7101
                                                      ktucker@eastendtrialgroup.com
                                                      kabramowicz@eastendtrialgroup.com


                                                  7
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 12 of 41




                                   Jason M. Leviton (pro hac forthcoming)
                                   Lauren Godless (pro hac forthcoming)
                                   BLOCK & LEVITON LLP
                                   260 Franklin Street, Suite 1860
                                   Boston, MA 02110
                                   Tel. (617) 398-5600
                                   jason@blockleviton.com
                                   lauren@blockleviton.com
                                   Counsel for Plaintiff




                               8
        Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 13 of 41




                                       VERIFICATION

        I, Daniel Garcia, am fully familiar with the facts set forth in this Complaint and believe

them to be true and correct to the best of my knowledge, information, and belief. I understand any

false statements herein are made subject to the penalties of 18 Pa. C.S § 4904, relating to unsworn

falsification to authorities.

                                                   Respectfully Submitted,


 Dated: March 8, 2021
                                                  Daniel Garcia
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 14 of 41




                          Exhibit 
    *RYHUQRU7RP:ROI3URFODPDWLRQRI'LVDVWHU
  (PHUJHQF\ 0DUDQGH[WHQGHGRQ-XQH
$XJ1RYDQG)HE)
       Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 15 of 41

                                  &20021:($/7+2)3(116</9$1,$
                                      2)),&(2)7+(*29(5125


                      PROCLAMATION OF DISASTER EMERGENCY

                                         March 6, 2020

       WHEREAS, a novel coronavirus (now known as “COVID-19”) emerged in Wuhan,
China, began infecting humans in December 2019, and has since spread to 89 countries,
including the United States; and

       WHEREAS, the World Health Organization and the Centers for Disease Control and
Prevention (“CDC”) have declared COVID-19 a “public health emergency of international
concern,” and the U.S. Department of Health and Human Services (“HHS”) Secretary has
declared that COVID-19 creates a public health emergency; and

        WHEREAS, the Commonwealth of Pennsylvania (“Commonwealth”) has been working
in collaboration with the CDC, HHS, and local health agencies since December 2019 to monitor
and plan for the containment and subsequent mitigation of COVID-19; and

       WHEREAS, on February 1, 2020, the Commonwealth’s Department of Health activated
its Department Operations Center at the Pennsylvania Emergency Management Agency’s
headquarters to conduct public health and medical coordination for COVID-19 throughout the
Commonwealth; and

        WHEREAS, on March 4, 2020, the Director of the Pennsylvania Emergency
Management Agency ordered the activation of its Commonwealth Response Coordination
Center in support of the Department of Health’s Department Operations Center, to maintain
situational awareness and coordinate the response to any potential COVID-19 impacts across
the Commonwealth; and

      WHEREAS, as of March 6, 2020, there are 233 confirmed and/or presumed positive
cases of COVID-19 in the United States, including 2 presumed positive cases in the
Commonwealth; and

        WHEREAS, while it is anticipated that a high percentage of those affected by COVID-
19 will experience mild influenza-like symptoms, COVID-19 is a disease capable of causing
severe symptoms or loss of life, particularly to older populations and those individuals with pre-
existing conditions; and

      WHEREAS, it is critical to prepare for and respond to suspected or confirmed cases in
the Commonwealth and to implement measures to mitigate the spread of COVID-19; and

       WHEREAS, with 2 presumed positive cases in the Commonwealth as of March 6, 2020,
the possible increased threat from COVID-19 constitutes a threat of imminent disaster to the
health of the citizens of the Commonwealth; and

        WHEREAS, this threat of imminent disaster and emergency has the potential to cause
significant adverse impacts upon the population throughout the Commonwealth; and

       WHEREAS, this threat of imminent disaster and emergency has already caused schools
to close, and will likely prompt additional local measures, including affected county and
municipal governments to declare local disaster emergencies because of COVID-19; and
supplementation of emergency resources and mutual aid to the county and municipal
governments
       Case of this Commonwealth and
             2:21-cv-00457-MJH        to require
                                  Document       the Filed
                                               1-1   activation of all applicable
                                                           04/09/21     Page 16 state,
                                                                                  of 41 county,
and municipal emergency response plans.

        NOW THEREFORE, pursuant to the provisions of Subsection 7301(c) of the Emergency
Management Services Code, 35 Pa. C.S. § 7101, et seq., I do hereby proclaim the existence of a
disaster emergency throughout the Commonwealth.

       FURTHER, I hereby authorize the Pennsylvania Emergency Management Agency
Director or his designee, to assume command and control of all statewide emergency operations
and authorize and direct that all Commonwealth departments and agencies utilize all available
resources and personnel as is deemed necessary to cope with this emergency situation.

        FURTHER, I hereby transfer up to $5,000,000 in unused appropriated funds to the
Pennsylvania Emergency Management Agency for Emergency Management Assistance
Compact expenses related to this emergency, to be decreased as conditions require, pursuant to
the provisions of section 7604(a) of the Emergency Management Services Code, 35 Pa. C.S. §
7604(a). In addition, I hereby transfer up to $20,000,000 in unused appropriated funds, to be
decreased as conditions require, to the Pennsylvania Emergency Management Agency pursuant
to section 1508 of the Act of April 9, 1929 (P.L.343, No. 176) (the Fiscal Code), 72 P.S. § 1508.
The aforementioned funds shall be used for expenses authorized and incurred related to this
emergency. These funds shall be credited to a special account established by the Office of the
Budget. I hereby direct that any funds transferred herein that remain unused after all costs
related to this emergency have been satisfied shall be returned to the General Fund.

        FURTHER, All Commonwealth agencies purchasing supplies or services in response to
this emergency are authorized to utilize emergency procurement procedures set forth in Section
516 of the Commonwealth Procurement Code, 62 Pa. C.S. § 516. This Proclamation shall serve
as the written determination of the basis for the emergency under Section 516.

       FURTHER, I hereby suspend the provisions of any regulatory statute prescribing the
procedures for conduct of Commonwealth business, or the orders, rules or regulations of any
Commonwealth agency, if strict compliance with the provisions of any statute, order, rule or
regulation would in any way prevent, hinder, or delay necessary action in coping with this
emergency. Commonwealth agencies may implement emergency assignments without regard to
procedures required by other laws, except mandatory constitutional requirements, pertaining to
performance of public work, entering into contracts, incurring of obligations, employment of
temporary workers, rental of equipment, purchase of supplies and materials, and expenditures
of public funds.

       FURTHER, pursuant to the powers vested in me by the Constitution and laws of the
Commonwealth pursuant to 51 Pa. C.S. § 508, I hereby authorize the Adjutant General of
Pennsylvania to place on state active duty for the duration of the emergency disaster
proclamation, such individuals and units of the Pennsylvania National Guard, for missions
designated by the Pennsylvania Emergency Management Agency, as are needed to address the
consequences of the aforementioned emergency.

       FURTHER, I authorize the Commissioner of the Pennsylvania State Police to use all
available resources and personnel in whatever manner he deems necessary during this
emergency to assist the actions of the Pennsylvania Emergency Management Agency in
addressing the consequences of the emergency.

       FURTHER, I hereby authorize the Secretary of the Pennsylvania Department of Health,
in her sole discretion, to suspend or waive any provision of law or regulation which the
Pennsylvania Department of Health is authorized by law to administer or enforce, for such
length of time as may be necessary to respond to this emergency.
the Pennsylvania Department of Education is authorized by law to administer or enforce, for
such length
       Caseof2:21-cv-00457-MJH
              time as may be necessary to respond
                                   Document    1-1to this emergency.
                                                      Filed 04/09/21 Page 17 of 41
        FURTHER, if investigations made on my behalf determine that the Commonwealth
needs greater flexibility in the application of state and federal motor carrier regulations to
accommodate truck drivers involved in emergency activities during this emergency, I hereby
direct the Commonwealth Department of Transportation to waive or suspend any laws or federal
or state regulations related to the drivers of commercial vehicles.

        FURTHER, I hereby direct that the applicable emergency response and recovery plans
of the Commonwealth, counties, municipalities and other entities be activated as necessary and
that actions taken to implement those plans be coordinated through the Pennsylvania
Emergency Management Agency.

        STILL FURTHER, I hereby urge the governing bodies and executive officers of all
political subdivisions affected by this emergency to act as necessary to meet the current
exigencies as legally authorized under this Proclamation, namely, by the employment of
temporary workers, by the rental of equipment, and by entering into such contracts and
agreements as may be required to meet the emergency, all without regard to those time
consuming procedures and formalities normally prescribed by law, mandatory constitutional
requirement excepted.

                                           GIVEN under my hand and the Seal of the
                                           Governor, at the City of Harrisburg, this
                                           sixth day of March in the year of our Lord two
                                           thousand twenty, and of the Commonwealth the two
                                           hundred and forty fourth.



                                          TOM WOLF
                                          Governor
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 18 of 41
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 19 of 41
       Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 20 of 41



                                    COMMONWEALTH OF PENNSYLVANIA
                                       OFFICE OF THE GOVERNOR



                                  AMENDMENT TO
                        PROCLAMATION OF DISASTER EMERGENCY

                                        November 24, 2020

       WHEREAS, on March 6, 2020, I declared a disaster emergency due to the coronavirus disease
2019 (COVID-19) pandemic that is devastating the country, including the Commonwealth of
Pennsylvania and its citizens; and

        WHEREAS, the March 6, 2020, Proclamation of Disaster Emergency was set to automatically
expire by operation of law on June 4, 2020, unless further extended by my official action; and

        WHEREAS, I renewed the Proclamation of Disaster Emergency dated March 6, 2020, by
Amendment to Proclamation of Disaster Emergency (1st Amendment) on June 3, 2020, for an additional
ninety days; and

        WHEREAS, the June 3, 2020, Amendment to Proclamation was set to automatically expire by
operation of law on September 1, 2020, unless further extended by my official action; and

        WHEREAS, I renewed the Proclamation of Disaster Emergency dated March 6, 2020, by
Amendment to Proclamation of Disaster Emergency (2nd Amendment) on August 31, 2020, for an
additional ninety days; and

        WHEREAS, the August 31, 2020, Amendment to Proclamation is set to automatically expire by
operation of law on November 29, 2020, unless further extended by my official action; and

       WHEREAS, as of November 23, 2020, 314,401 persons have tested positive or meet the
requirements to be considered probable cases for COVID-19 in the Commonwealth in all 67 counties,
and 9,870 persons are reported to have died from the virus; and

       WHEREAS, the COVID-19 pandemic continues to be of such magnitude or severity that
emergency action is necessary to protect the health, safety and welfare of affected citizens in
Pennsylvania.

      NOW THEREFORE, pursuant to the provisions of section 7301(c) of the Emergency
Management Services Code, 35 Pa. C.S. § 7301(c), I do hereby order and direct as follows:

   1. The Proclamation of Disaster Emergency dated March 6, 2020, renewed by Amendments to
      Proclamation of Disaster Emergency dated June 3, 2020, and August 31, 2020, is renewed for a
      period of ninety days, and shall continue to apply to the Commonwealth of Pennsylvania.

   2. All directives, authorized actions and provisions of the March 6, 2020, Proclamation of Disaster
      Emergency and June 3, 2020, and August 31, 2020, Amendments to Proclamation shall remain
      in full force and effect until either rescinded by me or terminated by law.

   3. This Proclamation Amendment (3rd Amendment) shall take effect immediately.

                                              GIVEN under my hand and the Seal of the Governor, at
                                              the city of Harrisburg, on this twenty-fourth day of
                                              November two thousand twenty, the year of the
                                              commonwealth the two hundred and forty-fifth.
       Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 21 of 41



                                   COMMONWEALTH OF PENNSYLVANIA
                                      OFFICE OF THE GOVERNOR



                               AMENDMENT TO
                     PROCLAMATION OF DISASTER EMERGENCY

                                      February 19, 2021

    WHEREAS, on March 6, 2020, I declared a disaster emergency due to the coronavirus
disease 2019 (COVID-19) pandemic that is devastating the country, including the
Commonwealth of Pennsylvania and its citizens; and

    WHEREAS, the March 6, 2020, Proclamation of Disaster Emergency was set to
automatically expire by operation of law on June 4, 2020, unless further extended by my official
action; and

   WHEREAS, I renewed the Proclamation of Disaster Emergency dated March 6, 2020, by
Amendment to Proclamation of Disaster Emergency (1st Amendment) on June 3, 2020, for an
additional ninety days; and

    WHEREAS, the June 3, 2020, Amendment to Proclamation was set to automatically expire
by operation of law on September 1, 2020, unless further extended by my official action; and

   WHEREAS, I renewed the Proclamation of Disaster Emergency dated March 6, 2020, by
Amendment to Proclamation of Disaster Emergency (2nd Amendment) on August 31, 2020, for
an additional ninety days; and

   WHEREAS, the August 31, 2020, Amendment to Proclamation was set to automatically
expire by operation of law on November 29, 2020, unless further extended by my official action;
and

    WHEREAS, I renewed the Proclamation of Disaster Emergency dated August 31, 2020, by
Amendment to Proclamation of Disaster Emergency (3rd Amendment) on November 24, 2020,
for an additional ninety days; and

   WHEREAS, the November 24, 2020, Amendment to Proclamation is set to automatically
expire by operation of law on February 22, 2021, unless further extended by my official action;
and

    WHEREAS, as of February 18, 2021, 905,995 persons are reported to have tested positive
or meet the requirements to be considered probable cases for COVID-19 in the Commonwealth
in all 67 counties, and 23,413 persons are reported to have died from the virus; and

   WHEREAS, the COVID-19 pandemic continues to be of such magnitude or severity that
emergency action is necessary to protect the health, safety and welfare of affected citizens in
Pennsylvania.

  NOW THEREFORE, pursuant to the provisions of section 7301(c) of the Emergency
Management Services Code, 35 Pa. C.S. § 7301(c), I do hereby order and direct as follows:

   1. The Proclamation of Disaster Emergency dated March 6, 2020, renewed by Amendments
      to Proclamation of Disaster Emergency dated June 3, 2020, August 31, 2020, and
2. All directives, authorized actions and provisions of the March 6, 2020, Proclamation of
   Disaster  Emergency and June
   Case 2:21-cv-00457-MJH            3, 2020, 1-1
                                   Document    August  31,04/09/21
                                                   Filed    2020, andPage
                                                                      November    24, 2020,
                                                                           22 of 41
   Amendments to Proclamation shall remain in full force and effect until either rescinded
   by me or terminated by law.

3. This Proclamation Amendment (4th Amendment) shall take effect immediately.



                                        GIVEN under my hand and the Seal of the
                                        Governor, at the city of Harrisburg, on this
                                        nineteenth day of February two thousand twenty-
                                        one, the year of the commonwealth the two hundred
                                        and forty-fifth.



                                        TOM WOLF
                                        Governor
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 23 of 41




                          Exhibit 
Pennsylvania Dept. of Revenue, Masks and Ventilators
                   (Apr. 23, 2020)
9/30/2020             Case 2:21-cv-00457-MJH Document 1-1
                                                   Masks     Filed 04/09/21 Page 24 of 41
                                                         and Ventilators




    Masks and Ventilators
    Answer ID 3748        |   Published 04/23/2020 05:19 PM                |   Updated 04/23/2020 05:19
    PM


    Are masks and ventilators subject to PA sales tax?
    ProtecƟve face masks that are sold at retail are exempt from Pennsylvania sales tax during
    the emergency disaster declaraƟon issued on March 6, 2020 by Governor Wolf. The
    emergency disaster declaraƟon was issued in response to the COVID-19 pandemic.
    Masks sold at retail are typically subject to Pennsylvania sales tax. However, during the
    emergency disaster declaraƟon the Department of Revenue considers these protecƟve
    masks to be akin to medical equipment. Pennsylvania sales tax is not imposed on certain
    medical equipment or supplies, such as disposable surgical masks or venƟlators.




                                        Copyright � 2010 Pennsylvania Department of Revenue. All Right Reserved.
                                                        Commonwealth of PA Privacy Statement




https://revenue-pa.custhelp.com/app/answers/detail/a_id/3748#:~:text=Are                                           1/1
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 25 of 41




                          Exhibit 
3HQQV\OYDQLD'HSWRI5HYHQXH0DVNVDQG9HQWLODWRUV
                  XSGDWHG2FW
11/16/2020            Case 2:21-cv-00457-MJH Document 1-1and Filed
                                                   Masks             04/09/21 Page 26 of 41
                                                             Ventilators




    Masks and Ventilators
    Answer ID 3748        |   Published 04/23/2020 05:19 PM              |    Updated 10/30/2020 08:42
    AM


    Are masks and ventilators subject to PA sales tax?
    No, face masks (cloth and disposable) are exempt from Pennsylvania sales tax. Prior to
    the COVID-19 pandemic, masks sold at retail were typically subject to Pennsylvania sales
    tax. However, masks (both cloth and disposable) could now be considered everyday
    wear/clothing as they are part of the normal attire. Generally speaking, clothing is not
    subject to Pennsylvania sales tax. Check the Retailer’s Information Guide (REV-717) for a
    list of exceptions.




                                        Copyright � 2010 Pennsylvania Department of Revenue. All Right Reserved.
                                                        Commonwealth of PA Privacy Statement




https://revenue-pa.custhelp.com/app/answers/detail/a_id/3748                                                       1/1
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 27 of 41




                          Exhibit 
3HQQV\OYDQLD'HSWRI5HYHQXH6DOHVDQG7D[%XOOHWLQ
               -DQ
         Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 28 of 41




                              SALES AND USE TAX BULLETIN 2021-01
             Sales and use tax exemption for non-medical masks and face coverings
                                           Issued: January 20, 2021
                                      Effective Date: October 30, 2020
The Department of Revenue (“Department”) issues this Sales and Use Tax Bulletin to inform
persons responsible for charging, collecting and remitting sales tax of the tax treatment of non-
medical masks and face coverings.

Medical supplies, including medical and disposable surgical masks, are exempt from
Pennsylvania sales tax. 72 P.S. § 7204(17); Retailer’s Information Guide (REV-717). Prior to
COVID-19, non-medical masks and face coverings were subject to sales tax because non-
medical masks and face coverings were generally classified as ornamental wear or clothing
accessories and the use for which consumers purchased non-medical masks and face coverings
was not for an exempt purpose. 72 P.S. § 7204(26); Retailer’s Information Guide (REV-717).
Retailers were not obligated to determine whether a non-medical mask or face covering would be
used for medical purposes because “[t]he determination that purchases qualify for exemptions
as…medical supplies and the like, is based essentially upon the use for which the purchase are
intended.” 61 Pa. Code § 52.1(a).

On March 6, 2020, pursuant to the provisions of Subsection 7301(c) of the Emergency
Management Services Code, 35 Pa. C.S. § 7101, et seq., Governor Tom Wolf issued a
Proclamation of Disaster Emergency in response to the COVID-19 pandemic, authorizing “all
Commonwealth departments and agencies [to] utilize all available resources…as deemed
necessary to cope with this emergency situation.” In response to consumer demand for medical
masks outpacing supply and leading consumers to use non-medical masks and face coverings1
for medical purposes, namely to prevent and control the spread of COVID-19, the department
responded with a statement that any non-medical cloth or disposable mask purchased for use as a
means of protection against the virus was not subject to sales or use tax. Accordingly, the
department will not assess retailers for failing to collect sales tax on purchases of non-medical
masks and face coverings. Additionally, consumers who can certify to the department that a
cloth or disposable non-medical mask or face covering was purchased and used as a means of
protection against the virus can petition the department for a refund of any sales or use tax paid.

As of October 30, 2020, in response to the ubiquitous use of non-medical masks and face
coverings, the department recognizes that both cloth and disposable non-medical masks and face
coverings are exempt from sales and use tax as everyday wear or clothing.




1
  The Pennsylvania Department of Health, in its November 17, 2020, Updated Order Requiring Universal Face
Coverings, defines “face covering” as “covering of the nose and mouth with material that is secured to the head with
ties, straps, or loops over the ears or is wrapped around the lower face.” It can be “made of a variety of synthetic or
natural fabrics, including cotton, silk, or linen” and “may be factory-made, sewn by hand, or improvised from
household items, including, but not limited to, scarfs, [or] bandanas.”
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 29 of 41




                           Exhibit 
                     :DOJUHHQVReceipt
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 30 of 41
   Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 31 of 41




                             Exhibit 
Pennsylvania Dept. of Health, Order of the Secretary of the
Pennsylvania Department of Health Directing Public Health
 Safety Measures for Businesses Permitted to Maintain In-
           person Operations (April 1, 2020)
    Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 32 of 41




 Order of the Secretary of the Pennsylvania Department of
   Health Directing Public Health Safety Measures for
  Businesses Permitted to Maintain In-person Operations
         The 2019 novel coronavirus (COVID-19) is a contagious disease that is rapidly
spreading from person to person in the Commonwealth of Pennsylvania. COVID-19 can
be transmitted from people who are infected with the virus even if they are asymptomatic
or their symptoms are mild, such as a cough. Additionally, exposure is possible by touching
a surface or object that has the virus on it and then touching one’s mouth, nose, or eyes.

        COVID-19 is a threat to the public’s health, for which the Secretary of Health may
order general control measures, including, but not limited to, closure, isolation, and
quarantine. This authority is granted to the Secretary of Health pursuant to Pennsylvania
law. See Section 5 of the Disease Prevention and Control Law, 35 P.S. §§ 521.1, 521.5;
sections 2102 and 2106 of the Administrative Code of 1929, 71 P.S. §§ 532, 536; and the
Department of Health’s (Department’s) regulations at 28 Pa. Code §§ 27.60-27.68 (relating
to disease control measures; isolation; quarantine; movement of persons subject to isolation
or quarantine; and release from isolation and quarantine). Particularly, the Secretary has
the authority to take any disease control measure appropriate to protect the public from the
spread of infectious disease. See 35 P.S. § 521.5; 71 P.S. §§ 532(a), 1402(a); 28 Pa. Code
§ 28.60.

        Recognizing that certain life-sustaining businesses in the Commonwealth must
remain open despite the need for strong mitigation to slow the spread of the virus, I am
ordering certain actions to be taken by employers and their employees to protect their
health and lives, the health and lives of their families, and the health and lives of the
residents of the Commonwealth who depend upon their services. Special consideration is
required to protect not only customers, but the workers needed to run and operate these
establishments.

        As cleaning, disinfecting, and other maintenance and security services performed
by building service employees are critical to protecting the public health by reducing
COVID-19 infection in the Commonwealth, I previously directed building safety measures
in an Order that went into effect at 12:01 a.m. on April 6, 2020. Similarly, based upon the
manner of COVID-19's continued and extensive spread in the Commonwealth and in the
world, and its danger to Pennsylvanians, I have determined that an additional appropriate
disease control measure is the further direction of safety measures for all employees and
visitors at life-sustaining businesses that have remained open during the COVID-19
disaster emergency.

     Accordingly, on this date, April 15, 2020, to protect the public from the spread of
COVID-19, I hereby order:
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 33 of 41




 A. A business that is authorized to maintain in-person operations, other than health
    care providers, pursuant to the Orders that the Governor and I issued on March
    19, 2020, as subsequently amended, shall implement, as applicable, the
    following social distancing, mitigation, and cleaning protocols:

     (1)   in addition to maintaining pre-existing cleaning protocols established in
           the business, as specified in paragraph (2) below, clean and disinfect high-
           touch areas routinely in accordance with guidelines issued by the Centers
           for Disease Control and Prevention (CDC), in spaces that are accessible
           to customers, tenants, or other individuals;

     (2)   maintain pre-existing cleaning protocols established by the business for
           all other areas of the building;

     (3)   establish protocols for execution upon discovery that the business has
           been exposed to a person who is a probable or confirmed case of COVID-
           19, including:

             a. close off areas visited by the person who is a probable or confirmed
                case of COVID-19. Open outside doors and windows and use
                ventilation fans to increase air circulation in the area. Wait a
                minimum of 24 hours, or as long as practical, before beginning
                cleaning and disinfection. Cleaning staff should clean and disinfect
                all areas such as offices, bathrooms, common areas including but
                not limited to employee break rooms, conference or training rooms
                and dining facilities, shared electronic equipment like tablets, touch
                screens, keyboards, remote controls, and ATM machines used by
                the ill person, focusing especially on frequently touched areas;

             b. identify employees that were in close contact (within about 6 feet
                for about 10 minutes) with a person with a probable or confirmed
                case of COVID-19 from the period 48 hours before symptom onset
                to the time at which the patient isolated;

                     i.   If the employee remains asymptomatic, the person should
                          adhere to the practices set out by the CDC in its April 8,
                          2020 Interim Guidance for Implementing Safety Practice
                          for Critical Infrastructure Workers Who May Have Had
                          Exposure to a Person with Suspected or Confirmed
                          COVID-19;

                    ii.   If the employee becomes sick during the work day, the
                          person should be sent home immediately. Surfaces in the
                          employee’s workspace should be cleaned and disinfected.
                          Information on other employees who had contact with the
                          ill employee during the time the employee had symptoms

                                       2
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 34 of 41




                          and 48 hours prior to symptoms should be compiled.
                          Others at the workplace with close contact within 6 feet of
                          the employee during this time would be considered
                          exposed;

                   iii.   Promptly notify employees who were close contacts of any
                          known exposure to COVID-19 at the business premises,
                          consistent with applicable confidentiality laws;

                   iv.    ensure that the business has a sufficient number of
                          employees to perform the above protocols effectively and
                          timely;

            c. implement temperature screening before an employee enters the
               business, prior to the start of each shift or, for employees who do not
               work shifts, before the employee starts work, and send employees
               home that have an elevated temperature or fever of 100.4 degrees
               Fahrenheit or higher. Ensure employees practice social distancing
               while waiting to have temperatures screened;

            d. employees who have symptoms (i.e., fever, cough, or shortness of
               breath) should notify their supervisor and stay home;

            e. sick employees should follow CDC-recommended steps.
               Employees should not return to work until the CDC criteria
               to discontinue home isolation are met, in consultation with
               healthcare providers and state and local health departments.
               Employers are encouraged to implement liberal paid time off for
               employees who do not return to work as set forth above.

     (4)   stagger work start and stop times for employees when practicable to
           prevent gatherings of large groups entering or leaving the premises at the
           same time;

     (5)   provide sufficient amount of space for employees to have breaks and
           meals while maintaining a social distance of 6 feet, while arranging
           seating to have employees facing forward and not across from each other
           in eating and break settings;

     (6)   stagger employee break times to reduce the number of employees on
           break at any given time so that appropriate social distancing of at least 6
           feet may be followed;

     (7)   limit persons in employee common areas (such as locker or break rooms,
           dining facilities, training or conference rooms) at any one time to the
           number of employees that can maintain a social distance of 6 feet;

                                       3
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 35 of 41




       (8)   conduct meetings and trainings virtually (i.e., by phone or through the
             internet). If a meeting must be held in person, limit the meeting to the
             fewest number of employees possible, not to exceed 10 employees at one
             time, and maintain a social distance of 6 feet;

       (9)   provide employees access to regular handwashing with soap, hand
             sanitizer, and disinfectant wipes and ensure that common areas (including
             but not limited to break rooms, locker rooms, dining facilities, rest rooms,
             conference or training rooms) are cleaned on a regular basis, including
             between any shifts;

       (10) provide masks for employees to wear during their time at the business,
            and make it a mandatory requirement to wear masks while on the work
            site, except to the extent an employee is using break time to eat or drink,
            in accordance with the guidance from the Department of Health and the
            CDC. Employers may approve masks obtained or made by employees in
            accordance with Department of Health guidance;

       (11) ensure that the facility has a sufficient number of employees to perform
            all measures listed effectively and in a manner that ensures the safety of
            the public and employees;

       (12) ensure that the facility has a sufficient number of personnel to control
            access, maintain order, and enforce social distancing of at least 6 feet;

       (13) prohibit non-essential visitors from entering the premises of the business;
            and

       (14) ensure that all employees are made aware of these required procedures by
            communicating them, either orally or in writing, in their native or
            preferred language, as well as in English or by a methodology that allows
            them to understand.

B. In addition to the above, the following measures apply to businesses, other than
   health care providers, that serve the public within a building or a defined area:

       (1) where feasible, businesses should conduct business with the public by
           appointment only and to the extent that this is not feasible, businesses must
           limit occupancy to no greater than 50% of the number stated on the
           applicable certificate of occupancy at any given time, as necessary to reduce
           crowding in the business, and must maintain a social distance of 6 feet at
           check-out and counter lines, and must place signage throughout each site to
           mandate social distancing for both customers and employees;




                                         4
    Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 36 of 41




           (2) based on the building size and number of employees, alter hours of business
               so that the business has sufficient time to clean or to restock or both;

           (3) install shields or other barriers at registers and check-out areas to physically
               separate cashiers and customers or take other measures to ensure social
               distancing of customers from check-out personnel, or close lines to maintain
               a social distance between of 6 feet between lines;

           (4) encourage use of online ordering by providing delivery or pick-up options;

           (5) designate a specific time for high-risk and elderly persons to use the
               business at least once every week if there is a continuing in-person
               customer-facing component;

           (6) require all customers to wear masks while on premises, and deny entry to
               individuals not wearing masks, unless the business is providing medication,
               medical supplies, or food, in which case the business must provide
               alternative methods of pick-up or delivery of such goods; however,
               individuals who cannot wear a mask due to a medical condition (including
               children under the age of 2 years per CDC guidance) may enter the premises
               and are not required to provide documentation of such medical condition;

           (7) in businesses with multiple check-out lines, only use every other register,
               or fewer. After every hour, rotate customers and employees to the
               previously closed registers. Clean the previously open registers and the
               surrounding area, including credit card machines, following each rotation;

           (8) schedule handwashing breaks for employees at least every hour; and

           (9) where carts and handbaskets are available for customers’ use, assign an
               employee to wipe down carts and handbaskets before they become available
               to each customer entering the premises.

       This Order shall take effect immediately and be enforceable as of 8:00 p.m. on April
19, 2020.




                                              ________________________________
                                              Rachel Levine, MD
                                              Secretary of Health




                                              5
   Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 37 of 41




                             Exhibit 
   Pennsylvania Dept. of Health, Order of the Secretary of
Pennsylvania Department of Health Requiring Universal Face
                 Coverings (July 1, 2020)
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 38 of 41
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 39 of 41
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 40 of 41
Case 2:21-cv-00457-MJH Document 1-1 Filed 04/09/21 Page 41 of 41
